USCA4 Appeal: 21-7217      Doc: 15         Filed: 08/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7217


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TAMMIE DESCHELL DIGGS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:16-cr-00117-HEH-1)


        Submitted: August 5, 2022                                         Decided: August 26, 2022


        Before RUSHING and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Tammie Deschell Diggs, Appellant Pro Se. Erik Sean Siebert, OFFICE OF THE UNITED
        STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7217         Doc: 15    Filed: 08/26/2022   Pg: 2 of 2




        PER CURIAM:

              Tammie Deschell Diggs appeals the district court’s order denying her motion for

        compassionate release. United States v. Diggs, No. 3:16-cr-00117-HEH-1 (E.D. Va. Aug.

        5, 2021). We have reviewed the record and find no reversible error. Accordingly, we

        affirm. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  2